                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

  ROBERT GATZKE, THERESA DEUEL, BRYAN
  SCHOFIELD, JOSEPH DETTMAN, and
  GEOFFREY RICKABY
  On Behalf of Themselves and all Others Similarly
  Situated,                                                    Civil Action No.

                                 Plaintiffs,
  v.

  CITY OF WEST BEND, WISCONSIN

                                 Defendant.



            PLAINTIFFS’ CLASS ACTION COMPLAINT AND JURY DEMAND

       Plaintiffs, by and through their undersigned attorneys, Urban and Taylor, S.C. and Nidel &

Nace, PLLC bring this civil action on his/their own behalf and on behalf of the classes they represent

to obtain damages, both compensatory and punitive, injunctive relief, and costs of suit from the named

Defendant, and complain and allege, as follows:

                                        INTRODUCTION

       1.       This is a civil action to secure redress from City of West Bend (“Defendant”) for

damages suffered by members of the putative classes defined below (the “Class Members”) as a result

of the contamination of their property by ongoing leachate from the Schuster Drive Landfill (“the

Landfill”) and the mishandling of toxic and hazardous wastes disposed of and contained in the Landfill

and the mishandling of the cleanup of wastes contained within that landfill and now contained in,

under, and on Plaintiffs’ and Class Members’ properties. These wastes have been leaking from the

Landfill for decades, a fact that was known to Defendant, and yet this information has been concealed

from Plaintiffs and Class Members.



                                               1


            Case 2:21-cv-00243-SCD Filed 02/23/21 Page 1 of 26 Document 1
         2.       Plaintiffs and Class Members have been exposed to hazardous substances, including,

but not limited to, chlorinated solvents, including trichloroethylene (“TCE”), perchloroethylene

(“PCE”), dichloroethylene, dichloroethane, vinyl chloride, and 1,4 dioxane, released as a result of

Defendants’ conduct in handling wastes disposed of in the Landfill.

         3.       Prior to the Fall of 2019, Defendant concealed the presence of these chemicals leaking

from the Landfill and onto, into, and around Plaintiffs’ and Class Members’ properties, despite their

knowledge of the active leaking, contamination, and trespass and the associated health risks with these

toxic and carcinogenic chemicals.

         4.       Despite Defendant’s concealment, the presence of toxic chemicals and hazardous

substances on, in, and around Plaintiffs’ and Class Members’ properties presents a significant health

risk to those living in, on, and around these properties as well as a significant environmental liability

to those owning these properties.

                                               PARTIES

                                               Plaintiff(s)

         14.      Plaintiff Robert Gatzke is a resident of the Villa Park neighborhood, in West Bend,

Wisconsin. Plaintiff Robert Gatzke owns the property located within the Class Area at 819 Villa Park

Drive. Plaintiff Robert Gatzke is a putative class representative for the Villa Park Property Damage

Class.

         15.      Plaintiff Theresa Deuel is a resident of the Villa Park neighborhood, in West Bend,

Wisconsin. Plaintiff Theresa Deuel owns the property located within the Class Area at 1213 Villa Park

Drive. Plaintiff Theresa Deuel is a putative class representative for the Villa Park Property Damage

Class.

         16.      Plaintiff Bryan Schofield is a resident of the Villa Park neighborhood, in West Bend,

Wisconsin. Plaintiff Bryan Schofield owns the property located within the Class Area at 1040

                                                2


              Case 2:21-cv-00243-SCD Filed 02/23/21 Page 2 of 26 Document 1
Shepherds Drive. Plaintiff Bryan Schofield is a putative class representative for the Villa Park Property

Damage Class.

        17.     Plaintiff Joseph Dettman is a resident of the Villa Park neighborhood, in West Bend,

Wisconsin. Plaintiff Joseph Dettman owns the property located within the Class Area at 3225

Mediterranean Avenue. Plaintiff Joseph Dettman is a putative class representative for the Villa Park

Property Damage Class.

        18.     Plaintiff Geoffrey Rickaby is a resident of the Villa Park neighborhood, in West Bend,

Wisconsin. Plaintiff Geoffrey Rickaby owns the property located within the Class Area at 3312

Mediterranean Avenue. Plaintiff Geoffry Rickaby is a putative class representative for the Villa Park

Property Damage Class.

        19.     As a result of Defendant’s actions, specifically its inadequate containment, handling,

and remedial activities, toxic and hazardous chemical substances (“Landfill contaminants”), including

chlorinated solvents (including TCE, PCE, DCE, DCA, and vinyl chloride) and 1,4-dioxane have

entered onto Plaintiffs’ and Class Members’ properties and have contaminated their property, air, land,

groundwater, dwelling and surrounding environment, thereby causing Plaintiffs and the Class

Members to suffer damage to property and personal finance, loss of the use and enjoyment of property

and destruction of their community.

        20.     As a result of the actions of Defendant’s toxic and carcinogenic chemical wastes have

entered onto Plaintiffs’ and the Class Members’ neighbors’ properties depriving Plaintiffs and the

Class Members of their free use and enjoyment of their properties.

                                              Defendant

        21.     The City of West Bend (“West Bend” or the “City”) is an incorporated City under the

laws of Wisconsin.



                                               3


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 3 of 26 Document 1
        22.     The City of West Bend has been the owner and/or operator of the Schuster Landfill

for multiple decades and has been responsible for the Landfill since at least the mid-1980s.

                                 JURISDICTION AND VENUE

        23.     This Court has jurisdiction Defendant as it is located in the State of Wisconsin and the

actions giving rise to the injuries claimed took place within the State of Wisconsin, specifically in

Washington County.

        24.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367.

        25.     Venue is appropriate in the United States District Court for the Eastern District of

Wisconsin pursuant to 42 U.S.C. § 11046(b)(1).

                                    FACTUAL ALLEGATIONS

        26.     Plaintiffs and the Class Members have incurred damages as a result of the

contamination of their property by the ongoing and continuing leaching of hazardous and

carcinogenic wastes into, under, and onto their properties from the Landfill.

        27.     These hazardous waste materials have been and continue to be released into, under,

and onto the Plaintiffs’ and Class Members’ properties. Plaintiffs’, the Class Members’ and the Class

Area properties have been and continue to be contaminated with these hazardous substances,

including carcinogenic chlorinated solvents and 1,4-dioxane.

        28.     The Landfill is an unlined municipal landfill that is not, and never was, properly

equipped for the disposal of hazardous substances, including chlorinated solvents.

        29.     The Landfill was in operation roughly from 1964 through 1984. During this time

period, despite the lack of appropriate controls and lining, hazardous wastes, including local industrial

chemicals, including but not limited to chlorinated solvents, TCE and 1,4-dioxane were disposed of

in significant quantities so as to represent an imminent and substantial threat to public health and the

Plaintiffs’ and Class Members’ properties in the Villa Park neighborhood.

                                               4


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 4 of 26 Document 1
        30.      Despite the closure of the Landfill in 1984, the Landfill continues to leak hazardous

and carcinogenic chemicals into, under, and onto the surrounding property, including the Villa Park

neighborhood.

        31.      The City knew, at least as early as 1986 that the Landfill was leaking these hazardous

and carcinogenic chemicals into, under, and onto properties in or near what is now known as the Villa

Park neighborhood.

        32.      The City was aware of groundwater contamination of the area now known as the Villa

Park neighborhood as early as 1986 when they tested local drinking wells and ultimately ran city water

to the area.

        33.      Despite closing wells due to the ongoing contamination and providing city water to

the area, the City did nothing to identify the presence of hazardous and carcinogenic chemicals in, on,

and under the property known comprising the Villa Park neighborhood.

        34.      Defendant did nothing to notify the public, including those living or purchasing homes

in the Villa Park neighborhood that their properties were contaminated and that there was a serious

risk of exposure to those contaminants through groundwater, surface water, sump pumps and indoor

and outdoor vapors along with associated health threats.

        35.      For over 30-years, Defendant failed to properly control the contamination, properly

remediate the contamination, and to notify the public about the presence and threat of the

contamination.

        36.      This bungled investigation, containment, and remediation, failed to protect the public,

and instead facilitated the development of the Villa Park neighborhood placing families including

pregnant mothers, young infants, and children living among the contamination for 30-plus years with

no knowledge of the contamination of the property or health threats associated with this

contamination.
                                               5


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 5 of 26 Document 1
          37.   Had Defendant properly remediated or contained the contaminants, Plaintiffs’ and the

Class Members’ properties would not have been contaminated and their health would not have been

threatened.

          38.   Had Defendant notified the public, Plaintiffs’ and Class Members would not have

purchased property within the Villa Park neighborhood and would not have suffered damages as a

result.

          39.   Trichloroethylene, or TCE, is a known human carcinogen. TCE also degrades into

other chlorinated solvents, many of which are also known carcinogens (such as vinyl chloride) or

anticipated to be carcinogens.

          40.   In addition, on information and belief, the Landfill is expected to be also leaking 1,4-

dioxane, which has been used as a preservative in chlorinated solvents including TCE and PCE. 1,4-

dioxane is anticipated to be a human carcinogen.

          41.   1,4-dioxane also is more water soluble than TCE and therefore tends to migrate

further and farther than the chlorinated solvents themselves.

          42.   Despite this fact, upon information and belief, Defendant has never revealed any

testing for 1,4-dioxane in the surrounding environment or in the Villa Park.

Plaintiffs and Residents Left Completely in the Dark

          43.   Until recent testing began, no one, including Defendant, or its agents, notified

Plaintiffs or Class Members, the EPA Administrator or other required authorities of the presence of

Landfill contaminants in, under, and around Plaintiffs’ and the Class Members’ properties.

          44.   No one, including Defendant, nor its agents, notified Plaintiffs or Class Members of

the significantly elevated cancer risks posed by the presence Landfill contaminants in, under, and

around their properties.



                                               6


            Case 2:21-cv-00243-SCD Filed 02/23/21 Page 6 of 26 Document 1
        45.     Rather, for decades prior to the recent letters, Defendant continued to conceal the

presence of Landfill contaminants in Villa Park from the public, Plaintiffs, and Class Members.

        46.     Plaintiffs and the Class Members reasonably believed that the groundwater, surface

water, air, soil, and natural resources in the Villa Park neighborhood did not pose any greater health

hazard than any other groundwater, air, soil, and natural resources.

        47.     Plaintiffs’ and the Class Members’ properties have each been exposed to hazardous

materials due to Defendant’s negligence in operating, owning, containing, and remediating the

Landfill.

        48.     Plaintiffs and the Class Members seek redress and damages for economic losses, such

as loss of property value and the interference with the use and enjoyment of their property; the prompt

identification, delineation, cleanup, excavation, treatment, and identification and removal of Landfill

contaminants from their properties; and punitive damages and other damages as the result of the

carelessness, recklessness, negligence and willful and wanton violation of law by the Defendants.

        49.     Defendant, the City of West Bend, has actual notice of all Class Members living in the

Villa Park neighborhood and the impact that they have had on the property owned by those Class

Members. They have identified both by name and address each and every resident of the Class Area

which they are aware of the landfill and its impacts therein. Infra, e.g., Class Area Map.

        50.     Separate and apart from acting negligently, at all relevant times Defendant caused

actual injury and actual damages to Plaintiffs, the Class Members, and/or their property, including

property damages, economic damages, and losses of use and enjoyment, through acts and omissions

actuated by actual malice and/or accompanied by a wanton and willful disregard of persons who

foreseeably might be harmed by such acts or omissions.

        51.     Defendant, despite its knowledge of the serious health and environmental effects

associated with Landfill contaminants leaking throughout the Class Area and the surrounding
                                                7


            Case 2:21-cv-00243-SCD Filed 02/23/21 Page 7 of 26 Document 1
environment, while failing to warn the public in general and the Class Members in particular of the

dangers that the historical use of the property posed.

        52.     Defendant, despite its knowledge of the serious health and environmental effects

associated with Landfill contaminant exposure, and despite continued warnings from health and

environmental regulators, masked the true extent of contamination and its associated risks, thereby

enabling it to avoid taking all appropriate steps to properly remediate these properties.

        53.     Defendant, despite its knowledge of the serious health and environmental effects

associated with Landfill contaminants, and despite orders and warnings from health and

environmental regulators, failed to properly remediate these chemicals in the Class Area.

        EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

        54.     Plaintiffs and Class Members incorporate by reference all prior paragraphs of this

Complaint as if fully set forth herein.

        55.     The running of any statute of limitations has been tolled by reason of Defendant’s

fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions, actively

concealed from Plaintiffs and Class Members the pollution present on their properties.

        56.     As a result of Defendant’s actions, Plaintiffs and Class Members could not reasonably

know or have learned through reasonable diligence that Plaintiffs’ and the Class Member’s properties

were contaminated with significantly elevated levels of Landfill contaminants and that those risks were

the direct and proximate result of Defendant’s acts and omissions.

        57.     Furthermore, Defendant is estopped from relying on any statute of limitations because

of their fraudulent concealment of the true character, quality and nature of the contamination in,

under, and on properties forming the Class Area. Defendant was aware of the non-public nature of

the true character, quality, and nature of the contamination of the Class Area because this was non-

public information over which Defendant had and continue to have control of, and because
                                               8


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 8 of 26 Document 1
Defendant knew that this information was not available to residential homeowners and purchasers of

those properties within the Class Area, including the Plaintiffs and the Class Members and continued

to intentionally concealed such facts.

        58.     Plaintiffs and the Class Members had no knowledge that Defendant was engaged in

the wrongdoing alleged herein. Because of the fraudulent acts of concealment of wrongdoing by

Defendant, neither Plaintiffs nor the Class Members could have reasonably discovered the

wrongdoing at any time prior.

                                         CLASS ALLEGATIONS

        59.     This Class Action is being filed by the Plaintiffs, pursuant to Federal Rule of Civil

Procedure 23, on behalf of themselves and others similarly situated.

        60.     Plaintiffs seek to certify the following class, defined as:

                Villa Park Property Damage Class (“Property Class”): Any and all persons that
                own any real property in the Villa Park Subdivision (collectively, the “Class Area”) in
                West Bend, Wisconsin.

        61.     A map of the Villa Park subdivision (the “Class Area”) is shown in the figure below

(outlined in black):




                                                9


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 9 of 26 Document 1
        62.       To the extent revealed by discovery and investigation, there may be additional

appropriate classes and/or subclasses from the above class definitions which are broader and/or

narrower in time or scope of exposure.

        63.       Excluded from the classes are Defendant’s officers, directors, agents, employees and

members of their immediate families; and the judicial officers to whom this case is assigned, their staff,

and the members of their immediate families.

        64.       This Court may maintain these claims as a Class Action pursuant to Fed. R. Civ. P.

23(a), (b) and/or (c).

        65.       Numerosity: The members of each class are so numerous that joinder of all members

is impractical.

        66.       The number of properties located within the Class Area exceeds 100 and, therefore,

the number of members of each class likely also exceeds 100 people, in satisfaction of Rule 23(a)(1).
                                               10


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 10 of 26 Document 1
        67.     Commonality: There are common questions of law and fact that affect the rights of

every member of each respective class, and the types of relief sought are common to every member

of each respective class. The same conduct by Defendants have injured or will injure every member

of the Class.

        68.     In conformance with Rule 23(a)(2), common questions of law and/or fact common

to each respective class include, but are not limited to:

                a.      Whether Defendant released, discharged, or permitted to be discharged,
                        Landfill contaminants into the land or water on or under the respective Class
                        Area;

                b.      Whether Defendant is strictly liable for discharging, or permitting to be
                        discharged, Landfill contaminants into the land or water on or under the Class
                        Area.

                c.      Whether Defendant is negligent in its storing, containing, handling, treating,
                        remediating or using and disposing of hazardous substances, including but not
                        limited to Landfill contaminants resulting in the contamination of the Class
                        Area;

                d.      Whether Defendant, through their respective acts or omissions, proximately
                        caused property damage, diminution of property values, cleanup costs and
                        health risks due to Landfill contaminants and related hazardous substances
                        that were leaked, released, seeped, or otherwise discharged into the Class Area;

                e.      Whether Defendant, through their acts or omissions, deprived Class Members
                        of the free and reasonable use and enjoyment of their properties due to the
                        contamination of neighboring properties in the Class Area;

                f.      Whether Class Members, through Defendant’s acts, omissions and/or
                        discharges (or other condition of pollution), have suffered damages, including
                        but not limited to economic damages;

                g.      Whether Defendant provided the requisite statutory notice to the residents and
                        the appropriate governmental agencies; and

        69.     These questions of law and/or fact are common to the class and predominate over

any questions affecting only individual Class Members.




                                               11


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 11 of 26 Document 1
         70.     Typicality: The claims of the named Plaintiffs are typical of the claims of the Property

Damage Class, in that all claims are based upon the same factual and legal theories. The principal

issues in this matter involve Defendant’s conduct in wrongfully handling, releasing, discharging (or

other condition of pollution), enhancing, storing, transporting, processing, disposing of, and/or failing

to remediate, its toxic and hazardous mining wastes and substances and by-products as well as its

reckless and negligent decision to develop these reclaimed phosphate lands into residences where

people live, work, and play, which impact all Class Members.

         71.     Adequacy: Plaintiffs will fairly and adequately represent and protect the interests of

the Class Members, as required by Fed. R. Civ. P. 23(a)(4).       Plaintiffs have retained counsel with

substantial experience in the prosecution of environmental class actions and lawsuits involving

chlorinated solvents and other hazardous substances throughout the country. Plaintiffs and their

counsel are committed to vigorously prosecuting this action on behalf of the class, and they have the

financial resources to do so. Neither Plaintiffs nor counsel has any interest adverse to those of the

Class.

         72.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the

prosecution of separate actions by individual members of the classes would create a risk of inconsistent

or varying adjudications that would establish incompatible standards of conduct for Defendant and/or

because adjudications respecting individual members of the class would, as a practical matter, be

dispositive of the interests of the other members or would risk substantially impairing or impending

their ability to prosecute their interests.

         73.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to all members of the classes,

thereby making relief in the form of an injunction requiring the prompt identification, remediation

and removal of all Landfill contaminants and related contaminants from the class properties and
                                               12


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 12 of 26 Document 1
because Defendant acted or refused to act on grounds generally applicable to all members of classes,

thereby making relief in the form of an injunction requiring the prompt identification, remediation

and removal of all Landfill contaminants and related contaminants from the properties of Plaintiffs

and the Class Members appropriate.

        74.     Plaintiffs and the Class Members have suffered, and will continue to suffer, harm and

damages as a result of Defendant’s wrongful conduct, including but not limited to its continued

discharge (or other condition of pollution) of hazardous substances into, under, and onto the land and

water of the Class Area.

        75.     Common questions of law and fact predominate over individualized issues and a class

action is superior to other available methods for the fair and efficient adjudication of the controversy

under Fed. R. Civ. P. 23(b)(3). Absent a class action, most members of the classes likely would find

the cost of litigating their claims to be prohibitive and will have no effective remedy at law. The class

treatment of common questions of law and fact is also superior to multiple individual actions or

piecemeal litigation in that it conserves the resources of the courts and the litigants and promotes

consistency and efficiency of adjudication.

        76.     Class certification is also appropriate because this Court can designate particular claims

or issues for class-wide treatment and may designate one or more subclasses.

        77.     Maintenance of this action as a class action is a fair and efficient method for

adjudication of this controversy. It would be impracticable and undesirable for each member of the

class who has suffered harm to bring a separate action. In addition, the maintenance of separate

actions would place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

members of such class.



                                               13


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 13 of 26 Document 1
        78.      No unusual difficulties are likely to be encountered in the management of this action

as a class action.

        79.      Class certification is also appropriate because Defendant acted on grounds generally

applicable to the members of the classes, making relief appropriate with respect to the classes.

Specifically, Plaintiffs and the Class Members seek compensation for loss of use and enjoyment of

their property, diminution in property value, the identification and removal of contamination from

their property, and other relief deemed just and proper.

                                        CAUSES OF ACTION

                                    COUNT I - NEGLIGENCE

        80.      Plaintiffs repeat and re-allege each and every allegation contained in the preceding

paragraphs of this complaint as if set forth in full herein.

        81.      At all relevant times hereto, Defendant owed to Plaintiffs and Class Members who

foreseeably could be injured by its negligence, a duty to exercise reasonable care in storing, disposing,

releasing, remediating, discharging, Landfill contaminants, including carcinogenic materials, that it

knew, or should have known, could result in damage and injury to Plaintiffs, Class Members and their

property.

        82.      Defendant also owed a duty of care to Plaintiffs and Class Members to exercise

reasonable care in the disposal, storage, and remediation of Landfill contaminants particularly in

proximity to Plaintiffs’ and Class Members’ residential property.

        83.      Defendant further owed a duty to exercise reasonable care to disclose the presence of

these hazardous substances, including carcinogenic materials, the risks that they posed, and what

Defendant knew about the presence and risks of these contaminants.

        84.      These duties to exercise reasonable care arose out of the common law of Wisconsin,

as well as relevant Federal and state environmental regulations.
                                                14


            Case 2:21-cv-00243-SCD Filed 02/23/21 Page 14 of 26 Document 1
85.   Defendant breached its duty, over a period of years, in at least the following respects:

      a.      Failing to take appropriate actions despite knowledge of the widespread

              presence of contamination in the form of hazardous substances, including

              carcinogenic materials, on and around the Landfill including into, onto, and

              under the land that forms the Class Area and into private homes within the

              Class Area along with the knowledge of the health and environmental risks

              that these materials posed for those living in the Class Area.

      b.      Failing to safely, properly and timely remove, remediate and dispose of the

              hazardous substances, including carcinogenic materials.

      c.      Failing to disclose to Plaintiffs and Class Members the contamination on, in,

              and around their properties, and the risks that this contamination posed to

              them and to their families, and the likelihood that they were being exposed to

              carcinogenic chemicals.

      d.      Failing to warn Plaintiffs and Class Members of the contamination on, in, and

              around their properties, and the risks that it posed to them and to their families,

              and the likelihood that they were being exposed to carcinogenic chemicals.

      e.      Defendant has failed to adequately and with due care identify the extent of

              contamination from the leaking landfill, promptly notify property owners of

              impacts and health threats posed by those chemicals, and remediate these

              chemicals so as to reduce or remove the threat to Plaintiffs’ and Class

              Members’ properties, families, and health.

      f.      Being otherwise negligent.




                                     15


 Case 2:21-cv-00243-SCD Filed 02/23/21 Page 15 of 26 Document 1
        86.     As a result of Defendant’s acts and omissions, as further detailed above, extensive

contamination has existed, exists and will continue to exist and has been documented in the Class

Area.

        87.     As a result of Defendant’s misconduct as set forth herein, Plaintiffs and Class

Members have suffered and continue to suffer damages, including, but not limited to, the loss of value

to their property and the loss of the use and enjoyment of their property and an increased risk of

serious latent injury/illness.

        88.     At all relevant times, Defendant caused actual injury and actual damages to Plaintiffs

and the Class Members and/or their property through acts and omissions actuated by actual malice

and/or accompanied by a wanton and willful disregard of persons who foreseeably might be harmed

by such acts or omissions.

        89.     Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to such hazardous substances, including carcinogenic materials, allowed for

the development of contaminated lands for development and sale for residential use despite being

unfit for residential purposes due to the presence of elevated levels of contamination in the form of

Landfill contaminants in, on, and around the land comprising the Class Area and subsequently failed

to warn Plaintiffs, the Class Members, and the public of the dangers such activities posed.

        90.     Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to Landfill contaminants, masked the true extent of contamination, thereby

enabling the themselves to avoid taking all appropriate steps to properly remediate the hazardous

substances and levels of contamination in, on, and around the Class Area or to remediate and mitigate

dangers.




                                             16


           Case 2:21-cv-00243-SCD Filed 02/23/21 Page 16 of 26 Document 1
        91.     As a direct and proximate result of the Defendant’s wrongful acts and omissions,

Plaintiffs and Class Members properties have been and will continue to be contaminated, the value

diminished, and the properties unfit for unfettered residential use.

        92.     As a direct and proximate result of the Defendant’s wrongful acts and omissions,

Plaintiffs and the Class Members currently suffer an increased risk of serious latent disease, including

a number of types of cancer that are associated with exposure to Landfill contaminants.

        93.     As a direct and proximate result of the Defendant’s wrongful acts and omissions,

Plaintiffs and Class Members currently suffer actual property damage, diminution in the value of their

property, cleanup costs, loss of use and enjoyment of their property and destruction of their

community.

        94.     Plaintiffs and Class Members seek to recover against the Defendant for property

damage, including diminution of property values, the cost of remediation of properties, as well as the

cost of periodic medical examinations necessary to detect the onset of physical harm that may be

caused by Landfill contaminants on and around Plaintiffs’ property.

                               COUNT II – PRIVATE NUISANCE

        95.     Plaintiffs repeat and re-allege each and every allegation contained in the preceding

paragraphs of this complaint as if set forth in full herein.

        96.     Defendant’s past, present and/or continuing acts and/or omissions constitute a

nuisance in that Defendant has used the Landfill property in a manner that has resulted in an

unreasonable burden and interference on the Plaintiffs and the Class Members in the form of personal

harm, inconvenience, annoyance and discomfort incidental to the contamination of their properties

by Landfill contaminants leaked, leached, or discharged from the Landfill.

        97.     Defendant’s past, present and/or continuing activities, acts and/or omissions at the

Landfill and in the property surrounding the Landfill including, but not limited to, the Villa Park
                                                17


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 17 of 26 Document 1
neighborhood constitute a private nuisance resulting in unreasonable interference with Plaintiff's and

the Class Members’ right to the exclusive use and enjoyment of their properties due to the presence

of contamination in the form of hazardous and toxic substances contaminating the properties

surrounding their properties and the surrounding environment, thereby exposing Plaintiffs and the

Class Members to hazardous and toxic substances and substantially interfering with Plaintiffs’ and the

Class Members free use and enjoyment of their properties.

        98.     Defendant’s past, present and/or continuing acts and/or omissions, resulting in high

levels of hazardous contamination in and on the properties surrounding the Landfill and/or

Defendant’s failure to remove or properly investigate and remediate this hazardous contamination,

and allowing such contamination to remain on Plaintiffs’ properties, the surrounding properties, and

the surrounding environment, constitutes a nuisance in that Defendants have managed the Landfill

and the remediation of Landfill contaminants in a manner that has unreasonably interfered with

Plaintiffs’ and the Class Members' property interests, health and safety.

        99.     Defendant’s past, present and/or continuing acts and/or omissions, resulting in high

levels of Landfill contamination the properties surrounding the Landfill and/or Defendant’s failure to

remove or properly investigate and remediate this hazardous contamination, and allowing such

contamination to remain on the private properties surrounding Plaintiffs’ properties constitutes a

nuisance in that Defendant will now have to engage in extensive and disruptive remediation and

removal of these contaminants that will result in unreasonable interference with Plaintiffs’ and the

Class Members' use and enjoyment of their property interests.

        100.    Defendant’s contamination presently impacts Plaintiffs, causes a diminution in their

property values, is a blight on Plaintiffs’ community, causes annoyance, interference and

inconvenience and deprives Plaintiffs of the free use and enjoyment of property, including, but not

limited to, the inability to fully use, enjoy and recreate on his outdoor spaces, freely perform certain
                                              18


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 18 of 26 Document 1
work and repairs on the property; and requiring the property to be dug up, excavated, handled with

extreme caution and otherwise disrupted causing inconvenience and disruption. Plaintiffs additionally

suffer fear of adverse health effects, including cancer and other latent, serious illness.

         101.    In the alternative, Defendant’s disposal of and/or failure to control and/or remediate

Landfill contaminants from residential areas violates applicable standards and/or regulations, which

constitutes a nuisance per se.

         102.    Defendant’s knew that the invasion of contaminants onto Plaintiffs’ and the Class

Members’ properties was substantially certain to result from its actions and/or omissions, as aforesaid.

         103.    This interference with Plaintiffs’ and the Class Members’ use and enjoyment of their

property is and will continue to be substantial, unreasonable, unwarranted and unlawful.

         104.    As a result of Defendant’s wrongful acts and omissions, Plaintiffs and the Class

Members have suffered and will suffer exposure to hazardous substances, annoyance, inconvenience,

discomfort, displacement, fear of adverse health effects and economic loss for which damages are

justified.

         105.    As a direct and proximate result of Defendant’s misconduct, Plaintiffs and the

members of the Classes have suffered and will continue to suffer economic losses and the loss of

value to their property and other damages.

         106.    The nuisance that Defendant created is a continuing nuisance in that it has continued

and remains unabated.

         107.    Separate and apart from acting negligently, at all relevant times Defendant caused

injury and damages to the Plaintiffs, the Classes and/or their property through acts and omissions

actuated by actual malice and/or accompanied by a wanton and willful disregard of persons who

foreseeably might be harmed by such acts or omissions.



                                                19


             Case 2:21-cv-00243-SCD Filed 02/23/21 Page 19 of 26 Document 1
        108.      Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to radioactive contaminants failed to properly investigate and remediate said

contaminants from the surrounding environment, and had knowledge that the land had been, is, or

would be developed into real estate for residential use at the same time as failing to warn purchasers

and residents of the dangers of such contaminants.

        109.      Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to such contaminants, masked the true extent of contamination, thereby

enabling the Defendant to avoid taking all appropriate steps to properly remediate Landfill

contaminants and to mitigate their dangers in the Class Areas.

        110.      Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to such contaminants, failed to properly remediate such contamination in

the Class Area.

        COUNT III – STRICT LIABILITY – ABNORMALLY DANGEROUS ACTIVITY

        111.      Plaintiffs repeat and re-allege each and every allegation contained in the preceding

paragraphs of this complaint as if set forth in full herein.

        112.      Defendant, by improperly disposing of, controlling, and then failing to properly

identify, contain, remediate and ultimately disclose the presence of Landfill contaminants from the

former Landfill have engaged in an activity that is abnormally dangerous, ultrahazardous, and

inherently or intrinsically dangerous activities for which they are strictly liable to the Plaintiffs and the

Class Members.

        113.      Defendant’s activities pose a high degree of risk of harm to Plaintiffs. The likelihood

that the harm that results from the Defendant’s activities will be great is based on the fact that the

hazardous chemical contamination presents serious property and health risks, including cancer.



                                                20


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 20 of 26 Document 1
        114.    Defendant’s use, management and remediation of the Landfill with actual knowledge

that nearby properties that were for residential use is abnormally dangerous and that danger cannot

be eliminated through the use of reasonable care as such development is inherently unreasonably

dangerous. There is no safe way to house people on these lands that have not been properly treated

or remediated and therefore the radiation levels pose unreasonably unsafe hazards.

        115.    Defendant’s disposal, storage, and inadequate remediation of these wastes areas and

failure to properly investigate, delineate, identify, remediate and warn Plaintiffs and the Class Members

about the contamination in the in the Class Areas was neither a matter of common usage nor

appropriate to the place where it was carried out.

        116.    Residential exposure to significantly elevated levels of Landfill contaminants, including

carcinogenic wastes, leading to the increased risk of health impacts, including cancer, is a critical

societal problem in Wisconsin, and thus, the value of Defendant’s activities, including their flawed and

inadequate remediation, is substantially outweighed by the serious health and environmental and

health problems caused by them.

        117.    As a direct and proximate result of Defendant’s misconduct as set forth herein,

Plaintiffs and the Class Members have suffered and continue to suffer actual damages and injuries

including economic losses, property damages and the loss of value to their property; and other

damages as set forth herein.

        118.    Separate and apart from acting negligently, at all relevant times Defendant caused

injury and damages to the Plaintiff and/or their property through acts and omissions actuated by

actual malice and/or accompanied by a wanton and willful disregard of persons who foreseeably might

be harmed by such acts or omissions.

        119.    Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to these Landfill contaminants, failed to properly investigate, identify and
                                               21


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 21 of 26 Document 1
remediate said contaminants from the land while failing to warn residents and purchasers of the

dangers of such contamination.

         120.     Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to such contaminants, masked the true extent of contamination, thereby

enabling it to avoid taking all appropriate steps to properly remediate the contamination or to mitigate

dangers in the Class Areas.

         121.     Defendant, despite knowledge of the serious health and environmental effects

associated with exposure to Landfill contaminants failed to properly remediate such contamination

prior to development for residential use and/or consistent with current residential uses.

                                      COUNT IV – TRESPASS

         122.     Each of the preceding paragraphs is incorporated herein.

         123.     Defendant intentionally disposed of and stored chemicals that directly caused the

migration of toxic chemicals under, onto, and into Plaintiffs’ and Class Members’ properties and

homes.

         124.     These chemicals consist of an unwanted and unlawful invasion of Plaintiffs’ and Class

Members’ properties.

         125.     Defendant’s trespass proximately has proximately caused Plaintiffs and Class

Members to suffer economic and non-economic damages including remediation costs and loss of

property value.

         126.     Plaintiffs’ and Class Members right to be free of trespass under the common law of

the State of Wisconsin has been and continues to be denied by Defendant.

                          COUNT V – VIOLATION OF WI ST. § 323.60

         127.     Each of the preceding paragraphs is incorporated herein.



                                               22


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 22 of 26 Document 1
        128.    The Shuster Landfill is a facility covered under the Emergency Planning and

Community Right to Know Act (EPCRA). 42 USC §§ 11001, et seq.

        129.    The Shuster Landfill is a facility specifically, but not exclusively, covered by 42 USC

§§ 11002-11004, 11021-11023.

        130.    Upon information and belief, the Shuster Landfill has “released” hazardous substances

and extremely hazardous substances, including the aforementioned substances such as 1, 4 dioxane,

PCE and TCE in excess of their individual reportable threshold quantities for each which requires

these reports upon the release of 100 pounds of the substances, or in excess of one pound for releases

of vinyl chloride.

        131.    WI St. § 323.60(9) provides

                Any person may commence a civil action on his or her behalf against any of the
                following:

                       a. Any person for failure to submit a follow-up emergency notice under 42
                       USC 11004 (c), as applied under sub. (5) (b).
                       b. Any person for violation of sub. (5) (c) or (d).

        132.    Upon information and belief, Defendant failed to comply with the notice requirements

of 42 USC § 11004 as required by WI St. § 323.60(5)(b).

        133.    Upon information and belief, Defendant specifically but not exhaustively, failed to

“immediately” provide the notice required by 42 USC 11004(b)(2) of the release to the community

emergency coordinator for the local planning committee.

        134.    Upon information and belief, Defendant also failed to comply with the notice

requirements of 42 USC §§ 11021, 11022 as required by WI St. § 323.60(c).

        135.    Upon information and belief, Defendant failed to comply with the reporting

requirements of 42 USC § 11023 as adopted by WI St. 323.60(5)(d).




                                              23


         Case 2:21-cv-00243-SCD Filed 02/23/21 Page 23 of 26 Document 1
         136.   Upon information and belief, Defendant specifically, but not exhaustively, further

failed to timely submit a material safety data sheet to the local emergency planning committee, the

State emergency response commission or the local fire department.

         137.   Upon information and belief, Defendant specifically, but not exhaustively, further

failed to submit a toxic chemical release form and submit it to the Administrator of the Environmental

Protection Agency or the requisite State officials as required by 42 USC § 11023.

         138.   As a result of Defendant’s failures, Plaintiffs and the class have not received the notice

they are statutorily required to receive.

                 COUNT VI - VIOLATION OF EMERGENCY PLANNING
                     AND COMMUNITY RIGHT-TO-KNOW ACT

         139.   Each of the preceding paragraphs is incorporated by reference herein.

         140.   42 U.S.C. § 11046 provides

                any person may commence a civil action on his own behalf against the
                following:

                (A)An owner or operator of a facility for failure to do any of the following:
                          (i)Submit a follow up emergency notice under section 11004(c) of this
                title.
                          (ii)Submit a material safety data sheet or a list under section 11021(a)
                of this title.
                          (iii)Complete and submit an inventory form under section 11022(a) of
                this title containing tier I information as described in section 11022(d)(1) of
                this title unless such requirement does not apply by reason of the second
                sentence of section 11022(a)(2) of this title.
                          (iv)Complete and submit a toxic chemical release form under section
                11023(a) of this title.

         141.   Upon information and belief, Defendant failed to comply with the notice and

reporting requirements of 42 USC §§ 11004(c), 11021(a), 11022(a), and 11023(a) for the reasons stated

above.




                                               24


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 24 of 26 Document 1
                   JURY TRIAL DEMAND AND PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter an order or judgment against

Defendants as follows:

      A.      Enter an Order pursuant to Rule 23 permitting this action to be maintained as a class

      action, Plaintiffs as the representative of the Property Class and appointing Plaintiffs’ counsel

      as counsel for such classes;

      B.      Enter judgment against Defendants for compensatory damages; the prompt testing,

      assessment, identification, remediation, excavation and removal of all Landfill contaminants

      and related chemicals from Plaintiffs and Class Members’ properties; the cost of periodic

      medical examinations necessary to detect the onset of physical harm, including, serious latent

      injury and/or disease that may be caused by carcinogenic contaminants on, in, under and

      around Plaintiffs’ property; attorneys’ fees, costs of suit as provided for by law; and such other

      relief as the Court may deem just and proper in favor of Plaintiffs and the Class Members

      against Defendants for loss of property value, and for all other relief, in an amount to be proven

      at trial, as to which they may be entitled, including interest, expert fees and costs of this suit;

      C.      Enter an injunction requiring Defendants to promptly and completely remediate

      Landfill contaminants from the Plaintiffs’ and Class Members’ properties and the surrounding

      environment;

      D.      Enter an injunction requiring the City of West Bend to comply with all applicable

      reporting requirements of WI St. § 323.60 and the Emergency Planning and Community Right-

      to-Know Act at 42 USC § 11001, et seq.

      E.      Award prejudgment and post-judgment interest as provided by law;

      F.      Award punitive damages; and

      G.      Such other relief as this Court deems necessary, just and proper.


                                               25


           Case 2:21-cv-00243-SCD Filed 02/23/21 Page 25 of 26 Document 1
Plaintiffs demand a trial by jury as to all claims so triable in this action.


Dated: February 23, 2021


                                                       URBAN & TAYLOR, S.C.


                                                       By____/s/ Jay A. Urban______
                                                       Jay A. Urban, Esq.
                                                       State Bar No. 1018098
                                                       Urban & Taylor Law Building
                                                       4701 N. Port Washington Road
                                                       Milwaukee, Wisconsin 53212
                                                       T 414-906-1700
                                                       F 414-906-5333
                                                       E jurban@wisconsininjury.com


                                                       Nidel & Nace, P.L.L.C.


                                                       By___/s/ Christopher T. Nidel____
                                                       Christopher T. Nidel, Esq.
                                                       (to be admitted pro hac vice)
                                                       Jonathan Nace, Esq.
                                                       (to be admitted pro hac vice)
                                                       One Church Street
                                                       Suite 802
                                                       Rockville, MD 20850
                                                       Tel: 202-780-5153




                                                 26


          Case 2:21-cv-00243-SCD Filed 02/23/21 Page 26 of 26 Document 1
